Birch, J.,
delivered the opinion of the court. .
Respecting the point which is alone here pressed to a decision, we are of opinion that the first section of the “act to quiet vexatious land litigations,” approved February 2, 1847, cannot be applied to a case like the present without a violation of that provision of the State Constitution which, in additional prohibition against “ex-post facto laws” and “laws impairing the obligation of contracts,” inhibits the legislature from passing any law “retrospective in its operation.”
It may be added, on the contrary, though perhaps, without such entire concurrence as to denote the probable settlement of the question upon that basis, should a proper case occur for an assertion of the principle, that as the plaintiff acquired such title as he finally stood upon in. this suit, during the existence of a law which allowed him to assert it against the party in possession at any time within twenty years, that law should be holden not only to limit his right to sue for and recover the property, but thereby negatively protect, also, (in the virtual inhibition alluded to, either to extend or abridge the plaintiff’s right) such maturing or accruing rights as might, render the original law alluded to, be relied upon in opposition to it. In other words, the limitation law, either in reference to the commencement of an action of this nature, as to an adverse title maturing and at length resulting from adverse possession, can neither be abridged or extended by the legislature, but can usually be none other than the one under which the right involved, incepted and must of course mature.
The judgment of the circuit court is accordingly affirmed.